DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant is reminded that no information disclosure statement (IDS) has been submitted at this time. Accordingly, no the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/29/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. US 2019/0045533 herein after Chatterjee in view of Guo et al US 2019/0297603 herein after Guo.
Regarding claim 1, Chatterjee disclose a base station (BS) for a mobile communication system, comprising: a transceiver; and a processor electrically connected to the transceiver, being configured to execute the following operations (see fig. 17, mobile wireless communication system), transmitting the downlink reception indication message to a user equipment (UE) via the transceiver; generating a first downlink signal and a second downlink signal based on a piece of downlink information (see para. 34, 37, it may be desirable to transmit multiple DCIs scheduling the same data channel over different CORESETs to enhance stringent reliability; multiple PDCCH contents (i.e., multiple DCis) are used to schedule transmission of data on the same data channel ( e.g., physical downlink shared channel (PDSCH)), wherein the first downlink signal carries a first part of the piece of downlink (see para. 45, 55, fig. 5;  different DCIs have the same DCI content pointing to the same PDSCH or PUSCH resource allocation, the one or more processors of the baseband circuitry of the UE can be configured by the RRC data, which is transmitted to the UE through the higher layer by RRC signaling, to process the PDSCH or PUSCH content only once. When some of the DCI contents are different, then the UE can be configured to follow one of the DCIs; FIG. 5 illustrates one example of multiple PDSCH contents (or PUSCH contents) with the same information scheduled in different BWPs. In particular, the PDSCH contents are scheduled using different DCIs, respectively. In the example of FIG. 5, a first DCI in a first BWP (BWP# 1) is used to schedule transmission of the PDSCH content in the first B WP (BWP# 1 ), and a second DCI in a second B WP (BWP#2) is used to schedule transmission of the PDSCH content in the second BWP (BWP#2)), transmitting the first downlink signal to the UE through a first serving source of the serving sources via the transceiver; and transmitting the second downlink signal to the UE through a second serving source of the serving sources via the transceiver (see para. 40, In this example, first and second DCIs are configured to schedule the same PDSCH content, and the first DCI and the second DCI are transmitted in first and second CORESETs, respectively. In particular, the first and second CORESETs are located within a same BWP). Chatterjee disclose all the subject matter but fails to explicitly mention generating a downlink reception indication message including a serving source configuration and a downlink parameter setting for signal combination, the serving (see fig. 11, para. 11, cell identification (ID) ; 123-127, and 343, the gNB needs to inform one UE of which gNB Tx beam(s) is(are) used to transmit on downlink channels (PDCCH, PDSCH) so that the UE is able to use the correct UE Rx beam to receive and buffer the downlink signals). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Guo’s cell identification (ID) scheme into Chatterjee’s enhancement of performance of ultra-reliable low-latency communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve beam management for multi-stream transmission in an advanced wireless communication system and avoid interference (see para.12).
Regarding claim 2, Chatterjee disclose wherein the piece of downlink information is a transport block, and each of the first part and the second part corresponds to a redundancy version (RV) (see para. 61, 62, For instance, a hybrid automatic repeat request (HARQ) process identifier (ID) and/or a new data indicator (NDI) can be identical among the DCIs.  Further, Redundancy version (RV) may be the same or different depending on whether chase combining or incremental redundancy is employed; For instance, the RV pattern on multiple BWPs or CCs can be defined as [0 2 3 1], where RV 0 is used for the PDSCH content in the first BWP or CC and RV 2 is used for the PDSCH content in the second BWP or CC, etc). 
Regarding claim 3, Chatterjee disclose wherein the processor further receives, from the UE via the transceiver, a hybrid automatic repeat-request acknowledgment (HARQ-ACK) indicating that the first downlink signal is erroneously received (see para. 82,140, In the example, it is assumed that three CBGs (i.e., CBG0, CBG1, CBG2) are configured by higher layers, and a first part of CBGs includes CBG0 and CBG1 and a second part of CBGs includes CBG2.  In this case, a first PUCCH content (PUCCH#1) carries the HARQ-ACK feedback for the first part of CBGs including CBG#0 and CBG#1, and a second PUCCH content (PUCCH#2) carries the HARQ-ACK feedback for the second part of CBGs including CBG#2, error correction through hybrid automatic repeat request (HARQ), and logical channel prioritization) , and the processor further transmits the second downlink signal through the second serving source via the transceiver according to a channel quality information after receiving the HARQ-ACK (see para. 40, In this example, first and second DCIs are configured to schedule the same PDSCH content, and the first DCI and the second DCI are transmitted in first and second CORESETs, respectively. In particular, the first and second CORESETs are located within a same BWP).
transmits the second downlink signal through the second serving source (see para. 99, 
Regarding claim 4, Chatterjee disclose wherein the downlink parameter setting for signal combination further indicates a first time interval of transmission of the first downlink signal and a second time interval of transmission of the second downlink signal, and the first time interval and the second time interval fall within a slot (see para.42, 43, Further, the DCIs or CORESETs may share the same time and frequency resource; the baseband circuitry of the UE is to selectively perform soft combining of the DCIs. In some embodiments, when the DCIs have the same DCI content, certain signaling mechanisms can be defined to allow the UE to perform soft combining of the DCIs). 
Regarding claim 5, Chatterjee disclose all the subject matter but fails to explicitly mention wherein the downlink parameter setting for signal combination further includes a first transmission configuration indication (TCI) state of transmission of the first downlink signal and a second TCI state of transmission of the second downlink signal. However, Guo from a similar field of endeavor discloses wherein the downlink parameter setting for signal combination further includes a first transmission configuration indication (TCI) state of transmission of the first downlink signal and a second TCI state of transmission of the second downlink signal (see para. abstract, 409, 410, receiving downlink control information (DCI) that includes a beam indication configuration comprising a one bit-field that indicates multiple transmission configuration indicator (TCI) states, wherein each of the multiple TCI states indicates a Quasi-colocation (QCL) configuration for downlink data channels received from the TRPs; reception of a first and second codeword in the downlink data transmission is quasi co-located with reference signals configured in a first and second TCI state respectively). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Guo’s transmission configuration indication (TCI) state scheme into Chatterjee’s enhancement of performance of ultra-reliable low-latency (see para.12). 
Regarding claim 6, Chatterjee disclose wherein the piece of downlink information is a transport block, and each of the first part and the second part corresponds to a code block group (CBG) (see para. 78, fig. 13, FIG. 13, one transport block including 12 code blocks)
Regarding claim 8, Chatterjee disclose all the subject matter but fails to explicitly mention wherein the transceiver is installed in a plurality of transmission reception points (TRPs), and the serving sources are the TRPs. However, Guo from a similar field of endeavor discloses wherein the transceiver is installed in a plurality of transmission reception points (TRPs), and the serving sources are the TRPs (see para. 13, 14, The TRP comprises a processor; and a transceiver operably connected to the processor, the transceiver is configured to transmit, to the UE, a downlink data transmission, transmit the DCI that includes a beam indication configuration comprising the one bit-field that indicates the multiple TCI states,  transceiver configured to receive, from multiple transmission reception points (TRPs ), downlink data transmissions). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Guo’s transmission reception points (TRPs) scheme into Chatterjee’s enhancement of performance of ultra-reliable low-latency communication scheme. The method can be implemented in a wireless network communications. The motivation of (see para.12). 
Regarding claim 9, Chatterjee disclose wherein the serving sources are different bandwidth parts (see fig. 5, multiple PDSCH contents with same information scheduled respectively in different bandwidth parts).
Regarding claim 10, Chatterjee disclose wherein the piece of downlink information is a piece of downlink control information (DCI), and the first downlink signal is a first downlink control signal and the second downlink signal is a second downlink control signal so that the UE combines the first downlink control signal and the second downlink control signal to obtain the downlink control information according to the downlink parameter setting for signal combination (see para. 61, multiple DCIs are used for the scheduling of the PDSCH or PUSCH contents with the same information, the fields of some of the DCIs may be the same to allow the receiver to further ensure that soft combining of the PDSCH or PUSCH contents can be performed).

2.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Guo and in further view of Seo US 20150071193 herein after Seo.
Regarding claim 7, Chatterjee and Guo disclose all the subject matter but fails to explicitly mention wherein the processor further receives, from the UE via the transceiver, an HARQ-ACK indicating that the first downlink signal is erroneously received and the processor further transmits the first downlink signal through the second serving source or another serving source of the serving sources via the (see para. 99,according to an embodiment of the present invention, the reception states of the data signal may be categorized into three states of ACK, NACK, and reception signal discardment, for HARQ-ACK feedback) and the processor further transmits the first downlink signal through the second serving source or another serving source of the serving sources via the transceiver according to a channel quality information after receiving the HARQ-ACK (see para. 99, The eNB processor which has received HARQ-ACK indicating reception signal discardment may control another UE (in the case of UE-to-UE communication) or the eNB RF unit (in the case of eNB-to-UE communication) to perform a retransmission operation under the assumption that the data signal has not been stored in a HARQ buffer of a receiving UE.  For example, the eNB processor which has received ACK may control another UE or the eNB RF unit to transmit new data, a redundancy version of which is set to 0.  The eNB processor which has received NACK may control another UE or the eNB RF unit to transmit retransmission data, a redundancy version of which is set to `redundancy version of previously transmitted data+1`.  The eNB processor which has received reception signal discardment may control another UE or the eNB RF unit to retransmit a data signal, a redundancy version of which is the same as a redundancy version of a discarded data signal.  In addition, the eNB processor may control the RF unit of the transmitting device to retransmit a data signal using large resources) compared with resources used when the transmitting device (another UE or eNB) which has transmitted the previous data signal transmits the previous data signal).Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Seo’s HARQ-ACK and signal retransmission scheme into Chatterjee and Guo enhancement of performance of ultra-reliable low-latency communication scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to efficiently perform hybrid automatic retransmission request (HARQ) operation and use radio resources (see para.17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463